DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  lines 1-2 recite “a first section of the plurality of section”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of lines 1-2 as follows: “a first section of the plurality of sections”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-34, and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kindall (US2013/0312782) in view of Le (US2016/0058088).
Regarding claim 26, Kindall discloses a method for applying volume extension lashes to achieve a particular look comprising the steps of removing a first section volume extension lash (refer to step 114, Figure 1) of a pre-determined set of volume extension lashes (refer to step 102, Figure 1; additionally refer to Figures 2 and 9-11 wherein a pre-determined set of volume extension lashes are disposed on a lash box/pallet) from a first lash strip (1012A, Figure 13) positioned in a first section (section of 1000 situated proximate indicia, .15 5, refer to Figure 13) of a lash box (200 Figure 7; 1000, 1100 Figures 13-14), wherein the first section volume extension lash is pre-positioned (refer to step 106, Figure 1) in the first section; applying the first section volume extension lash to a single natural lash (refer to step 120, Figure 1) to a user’s eyelid and continuing to apply additional first section volume extension lashes to additional single natural lashes (refer to Paragraph [0051] which states that the steps of retrieving a single extension lash from the lash box, then placing the single extension onto a user’s natural lash is repeated); removing a second section volume extension lash (refer to step 114, Figure 1; additionally refer to Paragraph [0036] which states that a technician selects one or more strips of extension lashes) of the pre-determined set of volume extension lashes (refer to step 102, Figure 1; additionally refer to Figures 2 and 9-11 wherein a pre-determined set of volume extension lashes are disposed on a lash box/pallet) from a second lash strip (1012B, Figure 13) positioned in a second section (section of 1000 situated proximate indicia, .15 7, refer to Figure 13) of the lash box, wherein the second section volume extension lash is pre-positioned (refer to step 106, Figure 1; additionally refer to Figures 2, 7, 9-11, 13 which show the lash box having at least two strips of volume extension lashes pre-positioned thereon) in the second 
Although Kindall teaches a lash box having strips of volume extension lashes organized by size, namely length, wherein the lash box provides indicia to identify each of the strips by their length and/or indicia to describe “other designations” (refer to Paragraph [0053]), Kindall does not explicitly disclose that the first, second, and third sections of volume extension lashes are based on an association between the first, second, and third sections and a corner, inner, and middle zone on an eyelid, and applied thereto, respectively, wherein the corner zone, inner zone, and middle zone of the eyelid are defined based on portions of an eye proximate to the eyelid and an association with a particular look.  However, Kindall does disclose that the lash box comprises indicia to identify and “index” a plurality of lash strips (refer to Paragraphs [0013, 0037]), that the extension lashes are applied in “designated application areas” along a user’s eyelid from the area closest to the nose, all the way to the outside of the eyelid in order to achieve a desired look (refer to Paragraph [0011]) and that “multiple lengths” of extension lashes may be applied in a single application to achieve a desired look or style (refer to Paragraph [0035]).  Kindall further discloses that the indicia used to identify the plurality of lash strips may describe a lash length, thickness, curl designation, color designation, or “other designation” (refer to Paragraph [0053]). 
Le discloses a method for applying extension lashes of specific lengths along a user’s eyelid wherein the specific lengths are designated for use in distinct zones of a user’s eye in order to achieve a particular look, wherein the distinct zones comprise a 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kindall’s method to designate specific lengths of lashes for application to specific zones of a user’s eyelid and to include, as indicia of “other designation” of each of the plurality of lash strips of Kindall’s lash box, the specific zone to which the specific length lash is associated such that the first, second, and third sections of the lash box are based on an associated with a corner zone, inner zone, and middle zone, respectively, and an association with a particular look, since Le demonstrates that dividing a user’s eyelid into said zones for application of different length extension lashes is well-known in the art and since Kindall demonstrates that the indicia of the lash box may comprise other designations, and since such a modification provides the advantage of simplifying the lash application process by identifying which strip is to be applied to a specific zone of a user’s eye to create a predetermined aesthetic appearance/particular look of the lashes.
Regarding claims 27-28, the combination of Kindall and Le discloses the method of claim 26, as applied above, where the lash box is labelled to describe a particular look (Refer to paragraphs 0010-0011, 0013-0014, 0035-0037); however, the label does not explicitly describe the look as a flare style or open style lash arrangement. Kindall discloses the lash case having “indicia applied to the front planar surface” (refer to Paragraph [0014]) and that the indicia may be used to identify length, thickness, curl designation, color designation, or “other designation” (refer to Paragraph [0053]). For example, D-curl lashes are used to create a “doll-like” look for special occasions (Refer to paragraph [0010]) whereas thinner and/or shorter lashes provide a more natural look.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of the combination of Kindall and Le such that the lash box is labelled to describe the particular look as a flare style and open style lash arrangements, since Kindall discloses that the indicia may comprise any other designation as the purpose of the indicia is to identify the look/style the lashes provide.
	Regarding claim 29, the combination of Kindall and Le discloses the method of claim 28, as applied above.  Per the modification addressed in claim 26, the differing zones of a user’s eyelid as defined by the method of Le were incorporated into Kindall’s method for applying volume extension lashes, and the indicia of Kindall’s lash box were modified such that the indicia denotes the zone of the user’s eyelid that is associated with each respective strip, wherein the zones comprise an outer zone (refer to Le 403, Figure 5D), and wherein the lashes are applied in a designated arrangement about the zones in order to achieve a pre-determined aesthetic appearance/association with a particular look (refer to Paragraph [0040]).  The combination does not explicitly disclose removing and applying a fourth section volume extension lash as claimed.  However, Kindall’s lash box is fully capable of storing a fourth section volume extension lash (refer to Figure 13 which shows a total of 14 sections for which to affix volume extension lashes).  In order to apply a plurality of volume extension lashes along said outer zone, it would be obvious to follow the same process used to apply the first, second, and third section volume extension lashes, for applying the fourth section volume extension lashes, including removing a fourth section volume extension lash (refer to Kindall step 114, Figure 1) of the pre-determining set of volume extension lashes (refer to Kindall Figure 1, step 102, wherein the set of volume extension lashes are determined and placed on the lash box prior to application to a user’s eyelid) from a fourth lash strip positioned in a fourth section of the lash box (refer to Kindall Figure 13, which shows a total of 14 sections for which to affix volume extension lashes), wherein the fourth 
Regarding claim 31, Kindall discloses a method for applying synthetic lashes comprising selecting a lash case (200 Figure 7, 9-11; 1000 Figure 13; 1100 Figure 14) having a plurality of sections (1012A, 1012B…1012N, as best shown in Figure 13) based on a request for a particular look (refer to Paragraphs [0035-0036]), wherein the plurality of sections are labelled (1002, Figure 13; 1102, Figure 14; additionally refer to 
Le discloses a method for applying extension lashes of specific lengths along a user’s eyelid wherein the specific lengths are associated with specific zones of a user’s eyelid and wherein the specific zones include a corner zone (401a, Figures 4B, 5D), an inner zone (401b, Figures 4B, 5D), a middle zone (402, Figures 4B, 5D), and an outer zone (403, Figures 4B, 5D).  Le teaches a specific application of volume extension lashes wherein lashes having a length of eight millimeters are applied to the corner zone, lashes having a length of nine millimeters are applied to the inner zone, lashes having a length of ten millimeters are applied to the middle zone, and lashes having a length of ten millimeters are applied to the outer zone (refer to Paragraph [0040]) in order to achieve a particular look.  Refer additionally to Figures 1-6.  Therefore it would 
Regarding claim 32, the combination of Kindall and Le discloses the method of claim 31, as applied above.  Kindall further discloses wherein removing each of the plurality of pre-determined volume extension lashes starts from one of the plurality of sections at a bottom of the lash case (refer to Figure 9 which shows a lash extension being pulled from a bottom of the lash case).
Regarding claim 33, the combination of Kindall and Le discloses the method of claim 31, as applied above.  Per the modification addressed in claim 31, Le’s method of dividing a user’s eyelid into zones was incorporated into Kindall’s method of applying volume extension lashes and the labels of Kindall’s lash case were modified to incorporate the specific zone labels, wherein Le’s zones comprises an outer section 
Regarding claim 34, the combination of Kindall and Le disclose the method of claim 31, as applied above.  Kindall further discloses wherein each of the plurality of pre-determined volume extension lashes is a single-lash fan (best shown in Figure 12, wherein single-lash fan, 802, is shown being applied to a user’s natural lash; additionally refer to Paragraph [0046] wherein the lash is being referred to as “single eyelash extension”).
Regarding claims 38-46, the combination of Kindall and Le disclose the method of claim 31, as applied above.  Per the modification addressed in claims 26, 29, and 31, Le’s method of dividing a user’s eyelid into zones was incorporated into Kindall’s method for applying a plurality of volume extension lashes wherein Le’s method defines the respective zones as a corner zone (401a, Figure 5D) defined by a first portion of the eye, and wherein the first portion of the eye is a corner of an eye adjacent to the eyelid (refer to Figure 5D), an inner zone (401b, Figure 5D) defined by a second portion of the eye, and wherein the second portion/inner zone of the eye is defined between an end of the corner zone and a first distal end of an iris of the eye (refer to Figure 5D, wherein vertical lines are shown to correspond to a position of a user’s iris and are subsequently used to define the zones of the eyelid), a middle zone (402, Figure 5D), wherein the middle zone is defined by a third portion of the eye, and wherein the third portion of the eye is between the first distal end of the iris of the eye adjacent to the eyelid and a second distal end of the iris (refer to Figure 5D, wherein vertical lines are drawn about a user’s iris, thereby defining the different zones of the eyelid), and an outer zone (403, .
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kindall and Le as applied to claim 31 above, and further in view of Choe (US4299242).
Regarding claims 35-37, the combination of Kindall and Le disclose the method of claim 31, as applied above.  The combination does not disclose wherein each of the plurality of pre-determined volume extension lashes is a multiple-lash fan comprising three synthetic lash strands or six synthetic lash strands.  Choe discloses a cluster of lashes (34, 36), attached by a wearer at desired locations along an eyelid with respect to the natural lashes to obtain a desired look.  The clusters are made of “synthetic eyelash material” (refer to Column 2, lines 63-65) and have free ends that spread out to created fanned lashes, providing the advantage of creating a fuller look much faster than with a single lash extension.  Choe provides cluster lashes having three strands (refer to top image of Figure 6) or six strands (refer to bottom image of Figure 6).  Refer additionally to Figures 1-6.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Kindall and Le such that the lashes be provided as multiple-lash fans having three or six synthetic lash strands, as taught by Choe, since such a modification provides the advantage of allowing a user to create a desired look in less time because .   
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
Argument #1:
It would not be obvious to modify Kindall to designate specific lengths of lashes for application to specific zones since such a modification would go against the purpose of Kindall.  Kindall provides a blank pallet upon which an artist may arrange lashes according to a client’s desired look. Rather than a blank pallet, the method of the instant invention requires a specific size lash and designation indicating when and how to apply the lash. 
Response #1:
The blank pallet of Kindall allows a user to arrange a plurality of lashes in any order desired, based on a particular look.  It is well-known in the art to provide a lash application such that shorter lashes are applied at an inside corner of a user’s eye, and to apply areas of longer lashes along a user’s eyelid, as demonstrated by Le (refer to Paragraph [0040]), thereby creating zones along a user’s eyelid.  Organizing the lashes in order of a first area of application, i.e. an inside corner of a user’s eye, then a second area of application, and so on, would be obvious to one or ordinary skill as it allows a user to rapidly move through the application process by methodically progressing through each strip of the lash box upon entering a new zone of the user’s eyelid.  Once the pallet of the combination of Kindall and Le is prepared, the method of use is defined 
Argument #2:
Kindall’s indicia are not organized according to eye location or a look.  A lack of any suggestion or actual indicia organization is not surprising because the purpose of the indicia is not to force the artist into a fixed way of achieving a look but rather simply so that, once the artist places lashes on the pallet, “the technician can quickly identify the proper thickness and length of eyelash extension desired”. Kindall at 0046.
Response #2:
The purpose of Kindall’s lash box to organize lashes for an application to a user’s eyelid.  A user can choose to organize/index the lashes in any way desired.  It is well-known to apply false lashes based on zones of an eyelid, as demonstrated by Le (refer to Le Paragraph [0040]) and therefore organizing the lashes by zones would be obvious to one of ordinary skill since Kindall explicitly discloses that the indicia of the lash box are “merely representative…It will be understood that various other indicia might be used…or other designation as currently used or contemplated in the future.  The important aspect of the indicia…is that it is used to index strips of eyelash extensions” (refer to Kindall Paragraph [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Herrera (US9635924), Grund et al. (US2016/0081456).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799